MEMORANDUM **
Mark Charles Thomas appeals pro se from the district court’s order directing the government to dispose of seized property. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Thomas contends that the district court violated his due process rights by failing to hold an evidentiary hearing before granting the government’s request to dispose of the seized property. But Thomas did not request an evidentiary hearing, and his unsubstantiated claim of a legal property interest in the seized items was insufficiently specific and detailed to require a hearing in this context. See Cohen v. United States, 378 F.2d 751, 760-61 (9th Cir.1967).
To the extent that Thomas contends that the seizure of the property violated the Fourth Amendment, any constitutional defect in the seizure was cured by his unconditional guilty plea. See United States v. Floyd, 108 F.3d 202, 204 (9th Cir.1997).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.